Case: 12-13056   Date Filed: 07/31/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                        ________________________

                            No. 12-13056
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:11-cr-00045-RH-CAS-7



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                versus

TERESA SHALONDA ALBRITTON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (July 31, 2013)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
              Case: 12-13056     Date Filed: 07/31/2013    Page: 2 of 4


      Teresa Shalonda Albritton pled guilty to conspiracy to commit fraud in

connection with counterfeit credit cards or other access devices, in violation of 18

U.S.C. §§ 371, 1029(a)(1), (b)(2), and (c), and a substantive fraud offense, 18

U.S.C. 1029(a)(1) and (c). The District Court sentenced her to concurrent prison

terms of 87 months, at the low end of the Guidelines sentence range. She now

appeals her sentences, contending that they are unreasonable because the District

Court erred procedurally by failing to adequately explain her sentences and discuss

the purposes of sentencing set out in 18 U.S.C. § 3553(a). She also contends that

her sentences are unreasonable substantively because the record did not provide the

court with sufficient facts to properly compute the Guidelines sentence range. We

affirm.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. See Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591,

169 L. Ed. 2d 445 (2007). We first consider whether the District Court committed a

procedural error, such as failing to calculate, or improperly calculating, the

Guidelines sentence range, failing to consider the § 3553(a) sentencing purposes,

selecting a sentence based on clearly erroneous facts, or failing to adequately

explain the sentences imposed. Gall, 552 U.S. at 51, 128 S.Ct. at 597. Regarding

the § 3553(a) purposes, we note that the court was not required to recite a laundry

list of those purposes. United States v. Ellisor, 522 F.3d 1255, 1278 (11th Cir.


                                          2
              Case: 12-13056     Date Filed: 07/31/2013    Page: 3 of 4


2008). Rather, the court’s explicit acknowledgment that it considered the

defendant’s arguments and the § 3553(a) purposes is sufficient to demonstrate that

it adequately and properly considered such purposes. Id.

      In imposing a sentence, the court must state in open court the reasons for the

sentence. 18 U.S.C. § 3553(c); see United States v. Livesay, 525 F.3d 1081, 1090

(11th Cir. 2008). The court should set forth enough to satisfy this court on

appellate review that it considered the parties’ arguments and had a reasoned basis

for exercising its own legal decisionmaking authority. Id. The court was not

required to “incant the specific language used in the guidelines” or “articulate its

consideration of each individual § 3553(a) factor,” so long as the record reflects

that the court considered such factors. United States v. Bonilla, 463 F.3d 1176,

1182 (11th Cir. 2006).

      After we determine that a sentence is procedurally sound, we consider

whether it is substantively reasonable by examining the totality of the

circumstances before the court at sentencing and whether the § 3553(a) purposes

support the sentence imposed. United States v. Gonzalez, 550 F.3d 1319, 1323-24

(11th Cir. 2008). The sentence must be sufficient, but not greater than necessary,

to comply with those purposes, including the need to reflect the seriousness of the

offense, promote respect for the law, provide just punishment for the offense, deter

criminal conduct, and protect the public from the defendant’s future criminal


                                          3
              Case: 12-13056     Date Filed: 07/31/2013    Page: 4 of 4


conduct. See 18 U.S.C. § 3553(a). Also to be considered are the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guideline range, the pertinent policy

statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. Id.

§ 3553(a)(1), (3)-(7).

      Having reviewed the record before the District Court at sentencing, we find

no basis for holding Albritton’s sentences procedurally unreasonable. First, the

court specifically stated that it had considered the § 3553(a) purposes; that is

sufficient to demonstrate that the court adequately and properly considered them.

See Ellisor, 522 F.3d at 1278. Second, the court stated on the record the reasons

for the sentences and explained that they were appropriate in light of the

Guidelines sentence range, Albritton’s participation in the criminal scheme, her

codefendant’s sentence, and her failure fully to accept responsibility for her

actions. See 18 U.S.C. § 3553(a)(1), (3)-(7). Moreover, the court acknowledged

Albritton’s role as a mother and stated that her status as a parent did not warrant

lesser sentences. In sum, the court appropriately considered the § 3553(a)

purposes of sentencing and the reasons for Albritton’s sentences.

      AFFIRMED.




                                           4